DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on 03/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PAT 10419860 and US PAT 10433078 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see pages 6-10, filed 03/08/2021, with respect to claims 1 and 11 have been fully considered and are persuasive in view of the new amendments to the claims.  The rejections of claims 1 and 11 have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 (amended) is allowed over the prior arts of record because none of the said prior arts taken singly or in combination with any other teaches all the limitations of claim 1 as currently amended. For example, the closest prior art of record, Kaye et al (US PAT 5109852) discloses a system for stimulating the cornea, the system comprising: an eye lens comprising a plurality of piezo elements, each of the plurality of piezo elements comprising a piezoelectric structure that vibrates at a different resonant frequency; and an external device wirelessly coupled to the eye lens, the external device comprising a microphone and a microcontroller, the microphone configured to receive an auditory signal.
However, the examiner found neither of the prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts which teaches the following limitations in combination with the other limitations of claim 1: wherein the microcontroller is configured to: identify a frequency in the auditory signal; determine a resonant frequency associated with the frequency; and selectively activate one of the plurality of piezo elements based on the resonant frequency: and wherein each of the plurality of piezo elements are configured to mechanically simulate a unique region of the cornea upon activation.

Claims 2-10 are allowed based on their respective dependency from claim 1.

Claim 11 (amended) is allowed over the prior arts of record because none of the said prior arts taken singly or in combination with any other teaches all the limitations of claim 1 as currently amended. For example, the closest prior art of record, Kaye et al (US PAT 5109852) discloses a method for stimulating the cornea comprising: providing an eye lens comprising a plurality of piezo elements, providing an external device wirelessly coupled to the eye lens, the external device comprising a microphone and a microcontroller, the microphone configured to receive an auditory signal. 
However, the examiner found neither of the prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts which teaches the following limitations in combination with the other limitations of claim 11: each of the plurality of piezo elements comprising a piezoelectric structure that vibrates at a different resonant frequency; identifying, by the microcontroller, a frequency in the auditory signal; determining, by the microcontroller, a resonant frequency associated with the frequency; and selectively activating, by the microcontroller, one of the plurality of piezo elements based on the resonant frequency; wherein each of the plurality of piezo elements are configured to mechanically simulate a unique region of the cornea upon activation.

Claims 12-20 are allowed based on their respective dependency from claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848.  The examiner can normally be reached on Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davetta W Goins can be reached on 571-272-2959.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/OYESOLA C OJO/Primary Examiner, Art Unit 2654